Title: To Alexander Hamilton from Benjamin Lincoln, 10 November 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston 10th Novr. 1791
Sir

Inclosed is our tonnage Abstract commencing with July and ending with September. By a late instruction from the Treasury department we are called upon to make return to what port the several vessels entered here are destined, in what Kingdom State or Islands such ports are situated. All are in our return which are not in port have left it for places unknown to us. From the peculiar situation of this District, nearly in the center of the State and from it being the great mart thereof, are the Causes of this uncertainty. Vessels from other districts enter and unload here & proceed afterwards in ballast to their own districts. Departing in ballast precludes the necessity of Clearing out and leaves us much at a loss for the destination of so large a proportion of Vessels which enter here. We can only say that all such vessels Saving those mentioned in the return departed since the close of it, are gone coastwise or are in port.
By the inclosed abstract of duties you will have, I think, a pleasing view of the productiveness of the revenue in this district. I cannot omit mentioning circumstances as pleasing as interesting that the duties are paid with great cheerfulness & punctuality and that no suit has been brought on any bond for more than a year past.
Secy Treasury
